Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 9-15 are objected to because of the following informalities:
Claims 9-15 are dependent on claim 10, wherein claim 10 is also dependent on claim 10. This is considered as a typographical error, and therefore claims 9-15 are considered to be dependent on claim 8.
Claim 12 is objected to because the limitation of “metallic material” does not have antecedent basis to claim 8, on which claim 12 is dependent. Appropriate correction is needed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 16-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-18 of U.S. Patent No. US 11060697 (16/879,498). This is a statutory double patenting rejection.
Claims 16-18 of the present application and claim 15 of US 11060697 (16/879,498) are drawn to: a lighting system comprising: a substrate comprising a first material and a reflective material infused throughout the substrate in the first material; a carrier having a metallic surface and a die attach material that secures the substrate directly to the carrier; a plurality of light-emitting diodes connected in series and disposed on the substrate, with the plurality of light-emitting diodes being configured to receive power from a power source; a plurality of parallel light-converting material layers configured to surround three sides of the light-emitting diode, respectively; and an electrical insulator disposed above the substrate separate from the plurality of parallel light-converting material layers, wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier (for claim 17 of present application ) and wherein the substrate is secured directly to the carrier via the die attach material and without an additional separate intervening electrical insulator (for claim 18 of present application).

Claim 19 of the present application and claim 17 of US 11060697 (16/879,498) are drawn to: the lighting system, wherein the power source is disposed directly on and 

Claim 20 of the present application and claims 18-19 of US 11060697 (16/879,498) are drawn to: the lighting system, wherein the substrate is a ceramic substrate configured to provide at least some electrical insulation or at least some thermal conductivity between the light-emitting diode and the carrier.

Claim 21 of the present application and claim 16 of US 11060697 (16/879,498) are drawn to: the lighting system, wherein the substrate is a ceramic substrate and the first material comprises at least one of aluminum oxide (A1203), aluminum nitride (AlN), and silicon (Si).
      				
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of U.S. Patent No. US 11060697 (16/879,498) in view of US 7268010   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the limitations that are mapped to the limitations of claim 1 of US 11060697 (16/879,498) in view of US 7268010 as shown below:
 Claims 2-4 of the present application and claim 1 of US 11060697 (16/879,498) are drawn to: a light-emitting device comprising: a substrate comprising a first material and a reflective material infused throughout the substrate in the first material; the carrier having  a die attach material that secures the substrate directly to the carrier; a light-emitting diode disposed on the substrate and configured to receive power from a power source; a plurality of parallel light-converting material layers configured to surround sides of the light-emitting diode; and an electrical insulator disposed above the substrate separate from the plurality of parallel light-converting material layers; wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier (claim 3 of present Application); and wherein the substrate is secured directly to the carrier via the die attach material and without an additional separate intervening electrical insulator (claim 4 of present Application).

Claim 2 of the present Applicant is drawn to a carrier having a metallic surface whereas claim 1 of US 11060697 (16/879,498) is drawn to a carrier having an aluminum surface, wherein aluminum is a metallic surface. Furthermore US 7268010 teaches a 

Claim 5 of the present application and claims 5-6 of US 11060697 (16/879,498) are drawn to the light-emitting device, wherein the substrate is a ceramic substrate configured to provide at least some electrical insulation or at least some thermal conductivity between the light-emitting diode and the carrier.

Claim 6 of the present application and claim 7 of US 11060697 (16/879,498) is drawn to: the plurality of parallel light- converting material layers comprises phosphor.

Claim 7 of the present application and claim 3 of US 11060697 (16/879,498) is drawn to: the power source is disposed directly on and above the electrical insulator, and the substrate is disposed below and on an opposite side of the electrical insulator with an intervening bonding pad therebetween.

Claim 8-15 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-14 of U.S. Patent No. US 11060697 (16/879,498) in view of US 7268010    
Claims 8 and 10-11 of the present application and claim 8 of US 11060697 (16/879,498) are drawn to: a light-emitting device comprising: a substrate comprising a reflective material infused throughout the substrate; a carrier being coupled directly to 

Claim 8 of the present Applicant is drawn to a carrier having a metallic surface whereas claim 1 of US 11060697 (16/879,498) is drawn to a carrier having an aluminum surface, wherein aluminum is a metallic surface. Furthermore US 7268010 teaches a carrier having a metallic surface (Abstract) and it would have been obvious to use any kind of metallic surface from the teachings of US 7268010 in order to achieve optimal heat dissipation.

Further claim 8 of the present Application is drawn to: the at least one light-converting material layer comprises a layer formed of phosphor; whereas claim 8 of US 11060697 (16/879,498) is drawn to a plurality of parallel light-converting material layers formed of phosphor, however it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the number of layers of phosphor, from one to many layers or vice-versa in order to achieve the desired output light color.

 Claim 9 of the present application and claim 8 of US 11060697 (16/879,498) are drawn to: wherein the layer formed of phosphor is parallel to a second layer of the at least one light-converting material layer (since claim 8 of US 11060697 (16/879,498) is drawn to a plurality of parallel light-converting material layers formed of phosphor).

Claim 12 of the present application and claim 9 of US 11060697 (16/879,498) are drawn to: the light-emitting device, wherein the substrate comprises a first material and the reflective material (- -metallic material - - see claim Objection) is infused throughout the first material.
 
Claim 13 of the present application and claim 10 of US 11060697 (16/879,498) are drawn to: the power source is disposed directly on and above the electrical insulator, and the substrate is disposed below and on an opposite side of the electrical insulator with an intervening bonding pad therebetween.

Claim 14 of the present application and claims 12-13 of US 11060697 (16/879,498) are drawn to: the substrate is a ceramic substrate configured to provide at least some electrical insulation or at least some thermal conductivity between the light-emitting diode and the carrier.
 
Claim 15 of the present application and claims 8 of US 11060697 (16/879,498) are drawn to: wherein the at least one light-converting material layer comprises a 

Claim 22 of the present application and claim 14 of US 11060697 (16/879,498) are drawn to: the first material comprises at least one of aluminum oxide (A1203), aluminum nitride (AlN), and silicon (Si).

Claim 23 of the present application and claims 13-14 of US 11060697 (16/879,498) are drawn to: wherein the substrate is a ceramic substrate and the first material comprises at least one of aluminum oxide (A1203), aluminum nitride (AlN), and silicon (Si).


		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8-9,11,12, 14,15 ,16,18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 20140327024 A1)   in view of Shikata (US 20130181593, cited previously)
Regarding claim 2, Ishihara teaches a  light-emitting device (Fig.2) comprising: a substrate (2,12) ; a carrier 29 and the substrate directly to the carrier secured together; a light-emitting diode 3 ([0108]) disposed on the substrate and configured to receive power from a power source; a parallel light-converting material layer  (5 and [0113])  configured to surround sides of the light-emitting diode; and an electrical insulator 18 disposed above (since portions of 18 is above/over substrate portion 12 and the substrate 2) separate from the light-converting material layer.
Ishihara does not teach the substrate comprising a first material and a reflective material infused throughout the substrate in the first material.
In the same field of endeavor, Shikata teaches a substrate infused with zirconium oxide in order to achieve high reflectance ([0042], [0019], [0023], and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use zirconia as a reflective particle within a ceramic body, as disclosed by Shikata, in the device of Ishihara in order to achieve high reflectance.
Ishihara in view of Shikata teaches a single light converting layer and does not teach a plurality of parallel light-converting material layers. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include plural light-converting material layers in order to achieve easy cutting of the LED dies during manufacturing/or to achieve the desired output color.

Further Ishihara in view of Shikata is silent regarding a carrier (heat sink 29) having a metallic surface. However it would have been obvious to one of ordinary skill in the art, to use a metal such as aluminum or copper for the heat sink in order to optimize the heat dissipation.

Regarding claim 8, Ishihara teaches a light-emitting device (Fig.2)  comprising: a substrate  (2 and 12) a carrier 29   being coupled directly to the substrate; a light-emitting diode  3 ([0108]) disposed on the substrate and configured to receive power from a power source; at least one light-converting material layer (5 and [0113]) configured to surround sides of the light- emitting diode, wherein the at least one light-converting material layer comprises a layer formed of phosphor ([0038] and [0078]) ; and an electrical insulator  18 disposed above (part of 18 is above/over the substrate portion 12 and the substrate 2)  the substrate separate from the at least one light- converting material layer.
Ishihara does not teach the substrate comprising a reflective material infused throughout the substrate in the first material.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use zirconia as a reflective particle within a ceramic body, as disclosed by Shikata, in the device of Ishihara in order to achieve high reflectance.
Further Ishihara in view of Shikata is silent regarding a carrier (heat sink 29) having a metallic surface. However it would have been obvious to one of ordinary skill in the art, to use a metal such as aluminum or copper for the heat sink in order to optimize the heat dissipation.

Regarding claim 16, Ishihara teaches a lighting system (Fig.2) comprising: a substrate (2,12) comprising a first material, a carrier that secures the substrate directly to the carrier; a plurality of light-emitting diodes and disposed on the substrate, with the plurality of light-emitting diodes being configured to receive power from a power source; a light-converting material layer (5) configured to surround three sides of the light-emitting diode, respectively; and an electrical insulator 18 disposed above the substrate separate from the   light-converting material layer.
Ishihara does not teach the substrate comprising a first material and a reflective material infused throughout the substrate in the first material.
In the same field of endeavor, Shikata teaches a substrate infused with zirconium oxide in order to achieve high reflectance ([0042], [0019], [0023], and [0064]).

Ishihara in view of Shikata teaches a single light converting layer and does not teach a plurality of parallel light-converting material layers. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include plural light-converting material layers in order to achieve easy cutting of the LED dies during manufacturing/or to achieve the desired light color.
Ishihara in view of Shikata teaches attachment of the substrate directly to the carrier (as seen in the Figure 2 of Ishihara) but does not teach a die attach material that secures the substrate directly to the carrier. However since Ishihara in view of Shikata already teaches the technique of die bonding of other elements ([0113],[0157],[0194]), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the same method to attach the carrier and the substrate by die bonding in order to achieve three dimensional bonding.
Further Ishihara in view of Shikata is silent regarding a carrier (heat sink 29) having a metallic surface. However it would have been obvious to one of ordinary skill in the art, to use a metal such as aluminum or copper for the heat sink in order to optimize the heat dissipation.
Ishihara in view of Shikata does not teach a plurality of light-emitting diodes connected in series. Connected plurality of LEDs in series or in parallel are well known techniques, in order to achieve lower power.



Regarding claims 5, 14 and 20, Ishihara in view of Shikata teaches a light-emitting device, wherein the substrate is a ceramic substrate ([0144]) configured to provide at least some electrical insulation or at least some thermal conductivity between the light-emitting diode and the carrier.

Regarding claim 6, Ishihara in view of Shikata teaches a light-emitting device, wherein the plurality of parallel light- converting material layers comprises phosphor ([0038] in Ishihara, also see rejection in claim 2 above).

Regarding claim 9, Ishihara in view of Shikata teaches a light-emitting device,, wherein the layer formed of phosphor is parallel to a second layer of the at least one light-converting material layer ([0038] in Ishihara, see rejection in claims 2 and 8 above).

Regarding claim 12, Ishihara in view of Shikata teaches a light-emitting device, wherein the substrate comprises a first material and the metallic material is infused throughout the first material (see rejection in claim 8 above).



Regarding claims 21,22 and 23, Ishihara in view of Shikata teaches a light-emitting device, wherein the substrate is a ceramic substrate (Abstract of Shikata) and the first material comprises at least one of aluminum oxide (A1203), aluminum nitride (AlN, [0064] in Shikata ), and silicon (Si) (for claims 21 and 23) 
and 
wherein the first material comprises at least one of aluminum oxide (A1203), aluminum nitride (AlN, [0064] in Shikata ), and silicon (Si) for claim 22, in order to achieve heat dissipation ([0007] in Shikata).

Claim Objection
              Claims 3, 7, 10, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  
              Claim 3, 10, 17 recites inter alia, wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier.
wherein the power source is disposed directly on and above the electrical insulator, and the substrate is disposed below and on an opposite side of the electrical insulator with an intervening bonding pad therebetween.
           The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Other art
US 20150129918 A1 teaches a plurality of wavelength conversion layers 8 (claims 18-19 in the prior art)
US 20100201280 A1
US 9177907 B1 teaches: (28): The electronics component and associated methods described herein may provide many advantages over more conventional components and methods. For example, the die is bonded to the die attach material in a three-dimensional fashion (e.g., via the bottom and four sides), providing a 3D thermal conductivity pathway that is not available utilizing standard die attach methods.
 	US 20020158590 A1 teaches: [0164] In other words, although the LED lamps 106 are connected in series, an advantage similar to that obtained in the case of the parallel connection of lamps can be achieved. Moreover, needless to say, the total electric power required for the series connection of the LED lamps 106 is smaller than in the case of the parallel connection of the lamps.


Contact Information

 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875